Citation Nr: 0101637	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disability.  

Entitlement to an increased (compensable) evaluation for 
service-connected status postoperative ganglion cystectomy of 
the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1973 to July 
1975.  

By rating action in December 1980, the RO denied service 
connection for a left knee disability.  The veteran was 
notified of this decision and did not appeal.  

By rating action in August 1994, the RO denied the veteran's 
request to reopen the claim of service connection for a left 
knee disability on the basis that new and material evidence 
had not been submitted.  The veteran and his representative 
were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for a left knee 
disability, and denied an increased (compensable) evaluation 
for the veteran's service-connected right wrist disability.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a left knee disability, the Board notes that the veteran, 
in his substantive appeal, contended that he received 
treatment for the claimed condition at the VAMC, Columbia 
from 1978.  Records from this facility begin in 1980.  
Accordingly, the RO should attempt to obtain the pertinent 
records.  Also, VA records in June 1980 refer to an 
arthrogram in 1979.  Inquiry should be made of the veteran as 
to where the arthrogram was done and these records should be 
obtained.

As to the right wrist, the veteran contends that he has pain 
and weakness with occasional swelling, particularly in cold 
weather.  The veteran was also noted to have some limitation 
of motion of the right wrist on recent VA examination.  While 
the veteran was recently examined by VA for rating purposes 
in August 1999, the examiner did not have any medical records 
for review.  In Green v. Derwinski, 1 Vet. App. 121 (1991), 
the United States Court of Veteran's Appeals held that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  

Moreover, the examiner did not provide sufficiently detailed 
information to assess the degree of functional impairment 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the Court found that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  Additionally, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that for 
purposes of determining whether the appellant is entitled to 
separate ratings for three facial problems, the critical 
element is that none of the symptomatology for any one of 
these three conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions.  In the 
instant case, on the recent VA examination, no findings were 
reported concerning the right wrist scar.  Therefore, another 
examination is needed to determine whether the surgical scar 
is tender and painful or poorly nourished with repeated 
ulceration.  

The Board stresses to the veteran the need to appear for the 
requested examination.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The VAMC Dorn should be contacted and 
asked to furnish any clinical records in 
their possession covering the period from 
1978-1980.  The veteran also reported 
treatment prior to 1980 at the Columbia 
VAMC.  (See claims form received in 
1980).  It is unknown whether the VAMC 
Dorn and the VAMC Columbia are one and 
the same facility.  If not, both 
facilities should be contacted to attempt 
to obtain records prior to 1980.

3.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his right wrist 
disability since May 1997.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  He should also be asked 
to furnish the name and address of the 
medical facility where he had an 
arthrogram of the left knee in 1979.  A 
report of the results of this study 
should then be requested.

4.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current severity the 
service-connected right wrist disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review before the 
examinations, and the examiners should 
indicate for the record that he or she 
reviewed the claims file.  All indicated 
tests and studies should be accomplished, 
and the findings reported in detail.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiners find that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

The orthopedic examiner should answer the 
following questions:

I.  The examiner should note the 
ranges of motion of the veteran's 
right wrist.  (For VA purposes, 
normal wrist dorsiflexion is to 70 
degrees and normal palmar flexion is 
to 80 degrees.  Normal ulnar 
deviation is to 45 degrees and 
normal radial deviation is to 20 
degrees.)  

II.  The examiner should determine 
whether the right wrist exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable, unfavorable or extremely 
unfavorable ankylosis (the 
functional degree of any ankylosis 
should be expressed in terms of the 
position of the wrist in degrees, to 
include palmar flexion, ulnar and 
radial deviation and dorsiflexion) 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.

III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right wrist is used repeatedly over 
a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
unfavorable or extremely unfavorable 
ankylosis (the functional degree of 
any ankylosis should be expressed in 
terms of the position of the wrist 
in degrees, to include palmar 
flexion, ulnar and radial deviation 
and dorsiflexion) due to pain on use 
or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  The examiner should note 
whether the surgical scar is poorly 
nourished, tender or painful on 
objective demonstration, or whether 
the scar repeatedly ulcerates.  

The neurological examiner should answer 
the following question:

Does the veteran have any 
neurological manifestations 
referable to the service connected 
status post removal of a ganglion 
cyst to the right wrist?  If so, the 
nerve(s) affected, the 
manifestations referable thereto, 
and the severity of any neurological 
involvement should be described with 
as much specificity as possible.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected right wrist disability.  
In addition, the RO should assure that 
the provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should review the provisions in Esteban, 
and consider whether separate ratings for 
various manifestations of the veteran's 
right wrist disability are warranted.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and containing the 
address to which the notification was 
sent should be included in the claims 
folder.  The Supplemental Statement of 
the Case should also consider the 
provisions of § 3.655, if applicable.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


